C & J Bros., Inc. v Hunts Point Term. Produce Coop. Assn., Inc. (2020 NY Slip Op 01454)





C & J Bros., Inc. v Hunts Point Term. Produce Coop. Assn., Inc.


2020 NY Slip Op 01454


Decided on March 3, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



memad1C & J Bros., Inc. v Hunts Point Term. Produce Coop. Assn., Inc.2020ny0145411195 302074/12This opinion is uncorrected and subject to revision before publication in the printed Official Reports.Decided on March 3, 2020Acosta, P.J., Friedman, Mazzarelli, Webber, JJ.11195 302074/12[*1] C & J Brothers, Inc., Plaintiff-Respondent,Hunts Point Terminal Produce Cooperative Association, Inc., Defendant-Appellant.Fleming Ruvoldt PLLC, New York (Cathy Fleming of counsel), for appellant.Freeman Mathis & Gary, LLP, Boston, MA (A. Neil Hartzell of the bar of the Commonwealth of Massachusetts, admitted pro hac vice, of counsel), for respondent.
Order, Supreme Court, Bronx County (Norma Ruiz, J.), entered on or about July 17, 2019, which denied defendant's motion for summary judgment dismissing the complaint, unanimously reversed, on the law, without costs, and the motion granted. The Clerk is directed to enter judgment accordingly.
"[I]t is well settled that a corporation does not owe fiduciary duties to its members or shareholders" (Hyman v New York Stock Exch., Inc., 46 AD3d 335, 337 [1st Dept 2007]; see Stalker v Stewart Tenants Corp., 93 AD3d 550, 552 [1st Dept 2012]). Here, while the complaint alleges that defendant's board of directors breached its fiduciary duty to plaintiff in refusing to approve the sale of certain units in the cooperative market to plaintiff, plaintiff brought this action solely against the cooperative corporation and thus, the complaint is dismissed.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 3, 2020
CLERK